Order, entered July 11, 1969, unanimously reversed, on the law, without costs and without disbursements, and motion by personal injury claimant to file late notice of claim denied without costs. Although the claimant was an infant, but six years of age, at the time of the accident, an attorney was retained to represent her many days before the expiration of the statutory period fixed for service of a notice of claim. Therefore, the failure to serve a timely notice within the 90-day period prescribed by section 50-e of the General Municipal Law was not attributable to the infant’s disability. (See Matter of Goglas v. New York City Housing Auth., 13 A D 2d 939, affd. 11 N Y 2d 680; Matter of Shankman v. New York City Housing Auth., 21 A D 2d 968, affd. 16 N Y 2d 500; Matter of Weber v. New York City Tr. Auth., 28 A D 2d 685; Anderson v. County of Nassau, 31 A D 2d 761.) Concur — Stevens, P. J., Eager, Tilzer, Markewich and McNally, JJ.